Citation Nr: 9904136	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bronchiectasis, right 
lower lobe, post-operative, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1995, the RO denied the veteran's claim of entitlement 
to an increased rating for bronchiectasis of the right lower 
lobe as an increased rating was not warranted based on the 
evidence of record.  

On a statement received at the RO in November 1995, the 
veteran alleged that he was entitled to service connection 
for extraction of all his teeth and for a left shoulder and 
neck injury which occurred during active duty.  The issues 
are not inextricably intertwined with the current appeal and 
are, therefore, referred to the RO for appropriate action.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an increased rating 
for bronchiectasis, right lower lobe, post-operative which is 
currently evaluated as 30 percent disabling.  Review of the 
claims file shows that the last VA examination of the 
veteran's bronchiectasis, right lower lobe, post-operative 
was conducted in June 1995.  


The Board notes that the veteran testified at a November 1997 
RO hearing that he was treated in an emergency room in 
November 1995 and hospitalized in November 1997 due to his 
bronchiectasis.  

The Board observes that the veteran has not been afforded an 
evaluation under the revised rating criteria for respiratory 
disorders, effective October 7, 1996, which significantly 
revised the rating criteria.  61 Fed. Reg. 46720 - 46731 
(Sept. 5, 1996).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless provided otherwise.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has also 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632.

In light of the above, this case is REMANDED for the 
following:  


1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for increased 
evaluation of his bronchiectasis, right lower 
lobe, post-operative.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO secure all outstanding VA 
treatment records.  

2.  The veteran should be afforded a VA 
examination by a specialist in pulmonary 
diseases, if possible, to determine the 
current extent and severity of the 
service-connected bronchiectasis, right 
lower lobe, post-operative.  The claims 
files, copies of the previous and amended 
criteria for rating pulmonary 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special tests 
including pulmonary function testing 
should be conducted.  All pertinent 
complaints should be recorded and 
evaluated.  The examiner should identify 
all of the veteran's symptoms and offer 
an opinion as to how each symptom 
affects, and to what extent, his ability 
to work.  The physician is requested to 
conduct the examination in a manner that 
will elicit the information necessary for 
an informed determination of the severity 
of the veteran's respiratory disability 
in accordance with the criteria in effect 
prior to October 7, 1996, and the current 
evaluative criteria.  




If the veteran is found to have other 
respiratory disorders, the manifestations 
and resultant impairment resulting 
therefrom should be dissociated from the 
service-connected respiratory disability 
to the extent possible.  The rationale 
for all conclusions should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for 
bronchiectasis, right lower lobe, post-
operative with consideration of both the 
previous and amended criteria for rating 
respiratory disorders, and apply those 
criteria more favorable to the veteran.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


